Citation Nr: 0833104	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  06-31 975	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, 
type II, to include as based on herbicide exposure.

2. Entitlement to a compensable rating for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1968 to February 1970.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from May 2004 
and June 2005 rating decisions of the Denver, Colorado 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
July 2008, a videoconference hearing was held before the 
undersigned.  A transcript of the hearing is of record.  At 
the hearing, the veteran submitted additional evidence with a 
waiver of RO initial consideration of such evidence.  The 
veteran was granted a 60-day abeyance period for the 
submission of further additional evidence to support his 
claim.  In August 2008, he submitted evidence without a 
waiver of initial RO consideration of the evidence.

The Board notes that in May 2004 the RO received a 
communication from the veteran regarding the denial of his 
claim of service connection for diabetes in which he 
indicated he did not think the RO was aware of his time in 
Korea and his potential exposure to herbicides there.  This 
statement was received well within one year of notice of the 
May 2004 rating decision.  By resolving all doubt in the 
veteran's favor, the Board construes the May 2004 letter as a 
notice of disagreement with regard to the May 2004 rating 
decision and not as a claim to reopen (as it was previously 
construed).  38 U.S.C.A. § 5107(b) (West 2002).  The 
veteran's VA Form 9, Substantive Appeal, was received within 
60 days of issuance of the September 2006 statement of the 
case (SOC).  See 38 C.F.R. § 20.305 (2007).  Therefore, the 
May 2004 rating decision is currently before the Board on the 
issue of service connection for diabetes.

The matter of service connection for diabetes is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action on his part is required.





FINDING OF FACT

In a statement received by VA in July 2008, prior to the 
promulgation of a decision in the appeal, the veteran stated 
that he intended to withdraw his appeal seeking a compensable 
rating for bilateral hearing loss; there is no question of 
fact or law remaining before the Board in this matter.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met; the Board has no further 
jurisdiction in the matter of the rating for bilateral 
hearing loss.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 
38 C.F.R. §§ 20.101, 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
codified at 38 U.S.C.A. §§  5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA are published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  However, given the veteran's expression of 
intent to withdraw his appeal, further discussion of the 
impact of the VCAA is not necessary.

B. Legal Criteria and Analysis

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.

In a written statement received by VA in July 2008, the 
veteran withdrew his appeal seeking a compensable rating for 
his bilateral hearing loss.  Hence, there is no allegation of 
error of fact or law for appellate consideration on this 
claim.  Accordingly, the Board does not have jurisdiction to 
consider an appeal in this matter.


ORDER

The appeal seeking a compensable rating for bilateral hearing 
loss is dismissed.


REMAND

In August 2008, the veteran submitted a buddy statement 
regarding his service in Korea that has not been reviewed by 
the RO.  This evidence is pertinent to the matter at hand, 
has not been considered by the RO, and the appellant has not 
explicitly waived initial AOJ consideration of this evidence.  
See Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The veteran alleges that he was exposed to herbicides (to 
include Agent Orange) during his service in Korea when he 
traveled to the DMZ.  The United States Department of Defense 
(DOD) has confirmed that Agent Orange was used in Korea from 
April 1968 through July 1969 along the DMZ.  The veteran's 
service personnel records (SPRs) state that he was stationed 
in Korea from June 1969 to December 1970; however, they do 
not show that he was assigned to one of the units that has 
been recognized as serving in the DMZ during the time period 
when Agent Orange was sprayed there.  A May 2008 buddy 
statement from service comrade G. C. reports that the 
veteran's duties as a courier driver in Korea required him to 
travel several times to northern military bases "close to 
the D.M.Z."  A June 2008 statement from Sergeant G. S. 
states that the veteran's duties required him to drive to 
several Army bases in Korea, including "up by the DMZ."  An 
August 2008 statement from J. T., the Commanding Officer of 
Headquarters Battery, 7th Battalion (HAWK), 5th ADA reports 
that due to personnel shortages the veteran had to be the 
courier driver for the Battalion; in that role, he was 
responsible for movement of official documents and critical 
repair parts to other HAWK units deployed "across the Korean 
DMZ".  He stated that the veteran delivered documents to 
many places in Korea, including Osan Air Force Base, Seoul, 
KMAG detachment north of Chunchon along the DMZ, Camp Casey, 
Camp Red Cloud, Camp Castle, Camp Hovey, Camp Kaiser, and 
Inchon.

The veteran's SPRs show that his military occupational 
specialty was as a Radio Relay and Carrier Operator and that 
he was stationed at Camp Page while in Korea.  These records 
do not show that he had duties as a courier driver.  Hence, 
more development is required to determine whether the 
veteran's military duties required him to travel to the DMZ 
prior to August 1969. 

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for exhaustive 
development to conclusively establish 
whether the veteran's duties while 
stationed in Korea involved travel to the 
areas alleged by him and noted in J. T's 
August 2008 buddy statement and whether 
the places mentioned are located in the 
Korean DMZ (or are so located as to have 
required travel in the DMZ to be reached).  
The search should include obtaining unit 
records, official maps, and, only if 
feasible, interviews with the veteran's 
superiors or service comrades, including 
J. T., G. C., and G. S., who have 
submitted buddy statements on behalf of 
the veteran regarding his in-service 
duties, and/or any other identifiable non-
commissioned or commissioned officers.

2.  The RO should undertake any further 
development deemed necessary if such is 
suggested by the above development.

3.  The RO should then re-adjudicate the 
claim (specifically including initial 
consideration of the additional evidence 
received by the Board in August 2008 
without a waiver of RO review).  If it 
remains denied, the RO should issue an 
appropriate supplemental SOC and give the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


